Citation Nr: 0517173	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected post arthroscopic surgery of the right 
knee with minimal degenerative changes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1980 to July 1984 
and from July 1993 to April 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO which 
granted service connection for post arthroscopic surgery of 
the right knee with minimal degenerative changes, and 
assigned an initial evaluation of 10 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5260.  The veteran entered a 
notice of disagreement with this decision in September 2002; 
the RO issued a statement of the case in November 2002; and 
the veteran entered a substantive appeal on a VA Form 9, 
which was received at the RO in December 2002.  

The case was remanded back to the RO in December 2003 for 
further development.  After completion of the requested 
development, the RO continued to deny the claim, issued a 
Supplemental Statement of the Case in December 2004, and 
returned the case to the Board for further appellate 
consideration.


FINDING OF FACT

The service-connected post arthroscopic surgery, right knee, 
with minimal degenerative changes, has been shown, since 
active service, to be manifested by complaints of pain and x-
ray findings of slight degenerative changes with related 
crepitus, but more than a mild functional limitation has 
never been demonstrated; neither instability or recurrent 
subluxation nor cartilage damage with frequent episodes of 
locking and effusion has ever been shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected post arthroscopic 
surgery, right knee, with minimal degenerative changes, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to a higher initial rating for the service-connected right 
knee disability, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 
2002, just after he submitted his claim of service 
connection, informed him that to establish service 
connection, the evidence must show that the veteran has a 
current disability that had its onset in, or was aggravated 
by, some incident in service.  

The Board points out that service connection was subsequently 
granted for the veteran's claim currently on appeal, and that 
the veteran now appeals the initial rating assigned for the 
service-connected right knee post arthroscopic surgery with 
minimal degenerative changes.  In this regard, the record 
shows that the claimant was again notified of the VCAA via 
April 2004 and August 2004 VCAA letters.  

A VCAA letter that is adequate for the service connection 
issue is adequate if there is a notice of disagreement to the 
assigned evaluation .  The RO does not bifurcate the issues, 
rather, the RO grants service connection then assigns an 
evaluation.  The veteran's claim is actually a claim for 
compensation.  In establishing his claim of service 
connection, he presented evidence to establish the existence 
of disability.  The degree of disability is inherent in 
establishing the existence of disability.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Nonetheless, the April 2004 and August 2004 duty-to-assist 
letters did, in fact, inform the veteran of what evidence was 
necessary to substantiate his claim for a higher initial 
evaluation.  That is, the veteran was notified that in order 
to establish an increased rating for the service-connected 
condition, the evidence must show that the condition has 
gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 
2002, April 2004 and August 2004 letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2002, April 2004 and 
August 2004 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed condition.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, prior to the May 2002 appealed 
rating decision, the veteran has consistently identified 
relevant VA medical records and has requested that these 
records be obtained and associated with the claims file.  The 
veteran has not indicated in any correspondence to the RO 
that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  
Moreover, in the August 2004 letter, the veteran was 
specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the August 2002 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the United States Court of Appeals for Veterans 
Claims (Court) indicated the most recent level of functional 
impairment is of primary importance.

Historically, the veteran served on active duty in the Marine 
Corp from July 1980 to July 1984.  After serving in the 
Reserves for several years, the veteran had full-time active 
duty in the Army National Guard from July 1993 to April 2002.  
Shortly after his separation from service, the veteran filed 
a claim of service connection for a right knee disability.  
According to the veteran's service medical records, the 
veteran initially injured his knee in 1996 while playing 
basketball.  He underwent diagnostic arthroscopy, 
chondroplasty, and partial medial meniscectomy of the right 
knee in April 2000 with a postoperative diagnosis of torn 
medial meniscus with chondromalacia, medial femoral condyle.  

The veteran was afforded a VA examination in July 2002, in 
conjunction with his claim of service connection.  The 
veteran complained of aching in both knees with difficulty 
standing for prolonged periods.  He used an unloader knee 
brace for the right knee.  The veteran reported that he 
experienced locking episodes in his right knee during 
service, which were alleviated with the April 2002 surgery.  
However, the veteran still complained of soreness in the 
right knee with occasional giving way.  Examination of the 
right knee revealed normal alignment.  An arthroscopic 
surgical scar was noted.  There was no effusion in the knee 
joint.  Patellar compression was tender and there was 
crepitation on movement.  There was some pain on the medial 
side of the joint line.  Mediolateral and anteroposterior 
movements were stable and Lachman test was negative.  The 
range of motion in both active and passive tests was 0 to 130 
degrees.  There was no evidence of weakness, incoordination 
or fatigability.  

X-ray studies revealed evidence of mild early arthritic 
changes in the right knee.  The diagnosis was history of 
right knee pain and locking while in the military, currently 
status post arthroscopic right knee surgery, with minimal 
degenerative changes.

In an August 2002 rating decision, service connection was 
granted for post arthroscopic surgery of the right knee with 
minimal degenerative changes.  An initial 10 percent rating 
was assigned for that disability, effective from April 9, 
2002, the day after the veteran's separation from service.  
The veteran timely appealed the initial rating assigned for 
the service-connected right knee disability.  In his 
September 2002 notice of disagreement, the veteran reported 
that he was burdened with a right knee that could not, and 
would not, function properly.  The veteran reported that his 
right knee was always painful, did not give correct support, 
and would not tolerate any lateral movement.

In an October 2002 letter to the RO from the veteran's 
private orthopedic surgeon, it was noted that the veteran 
continued to have difficulty with weakness, pain and 
dysfunction of the right knee, despite the use of an unloader 
brace.  The private surgeon reported that examination of the 
right knee revealed a mild opening with valgus stress of the 
right knee, normal on the left knee.  The veteran had minor 
tenderness and no effusion of the right knee, good hip range 
of motion and measurable quadriceps atrophy of the right 
compared to the left knee.  The surgeon also noted that the 
veteran's knee x-rays showed marked irregularity of the 
medial femoral condyle and significant narrowing of the 
medial joint space.  According to the surgeon, the veteran 
was probably at a level of sedentary activities as he was 
unable to hike or walk without significant pain and 
dysfunction for several days afterwards.  The surgeon opined 
that the veteran had significant dysfunction and believed the 
veteran would benefit from osteotomy which he recommended to 
the veteran.  The surgeon also opined that the veteran may 
eventually require total joint replacement surgery.

In the December 2003 remand, the Board noted that the 
veteran's private orthopedic surgeon's October 2002 
letter/examination report seemed to describe an impairment of 
the right knee worse than that reflected in the July 2002 VA 
examination.  Due to the fact that there were two 
inconsistent opinions relating to the seriousness of the 
veteran's right knee disability issued only three months 
apart, the Board determined that another VA examination was 
necessary.  

The veteran was subsequently examined by VA in October 2004.  
The veteran continued to complain of a dull pain in the right 
knee, which made him limp to avoid pressure on the right 
side.  The intensity was reported as about 6/10 or 7/10 with 
fairly constant discomfort.  The veteran used a knee brace, 
but no pain medications, other than some occasional 
Ibuprofen.  The veteran reported a worsening of the condition 
over the past year.  The veteran reported a limitation in his 
activities of daily living and also reported missing some 
days at work because of the right knee disability.  There was 
no history of flare-ups and there was no additional loss of 
motion.  The veteran reported that every now and then,  there 
was a tendency for the knee to give out, but there was no 
regularity.  The veteran reported that the right knee pain 
has persisted despite the surgery in April 2000.  He denied 
any further injuries to the knee.  

On examination, the veteran did not appear to be in any pain.  
He complained of pain after squatting.  There was no 
objective evidence of pain, such as grimaces on the face, or 
making unusual noises.  There was a mild limp favoring the 
right knee.  The brace was removed during the examination.  
On standing, his posture was good.  The right knee revealed 
very mild varus deformity.  There was no swelling or effusion 
in the right knee joint and patellar position was normal.  
Patellar compression was not painful.  He complained of minor 
pain on the medial side.  There was minimal crepitation on 
movement and there was no complaint of pain during the motion 
test.  Ligaments were stable.  McMurray and Drawer tests were 
negative and Lachman test was also negative.  Pivot shift was 
negative. Mediolateral ligament was stable.  The range of 
motion was 0 to 135 degrees with complaint of pain at the end 
of motion.  Quadriceps muscle tone was satisfactory and the 
power against resistance was 5/5.  The veteran did not 
complain of any pain during the test.  Diagnostic studies 
included x-rays of the right knee which revealed mild 
narrowing on the medial side of the joint.  There was no 
evidence of malalignment.  

In summary, the examiner noted that the examination revealed 
a mild degree of varus deformity to the right knee and the 
veteran did not manifest objectively any evidence of gross 
pain when he was moving around or doing the range of motion 
testing.  The examiner noted that there was adequate 
stability of the knee joint and the range of motion was 
essentially almost normal (0-135 degrees), and that x-ray 
studies were indicative of mild narrowing of the medial side 
of the joint.  The diagnosis was early degenerative changes 
of the medial side of the right knee joint.  

In conclusion, the examiner noted that he reviewed the claims 
folder, including the service medical records and a copy of 
the [December 2003] remand prior to the examination.  The 
examiner noted that the extent of functional loss was very 
minimal with respect to the range of motion of the right 
knee.  The veteran manifested 0-135 degrees, where 0-140 
degrees is considered normal.  Also, the examiner noted that 
there was no loss of function due to weakened movement, 
excess fatigability or incoordination.  The examiner pointed 
out that the veteran's complaint of pain was not supported by 
adequate pathology and was not supported by any evidence from 
his physical behavior.  There was no history of flare-up and 
as such, there was no additional range of motion loss.  The 
examiner considered the veteran's pain level to be mild.  
Finally, the examiner noted no evidence of recurrent 
subluxation or lateral instability.  

In rating the service-connected right knee post arthroscopic 
surgery with minimal degenerative changes, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260 and 5261.  In opinions of 
the VA General Counsel (VAOPGCPREC 23-97 and 9-98), it was 
held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The service-connected right knee disability has been rated 
under Diagnostic Codes 5299-5260 based on findings of slight 
limitation of motion and minimal degenerative changes.

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004).  A 20 percent 
evaluation requires limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Id.  A separate rating 
for limitation of extension and for limitation of flexion may 
be assigned.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In this case, the medical evidence shows that the veteran has 
very minimal, noncompensable limitation of motion of the 
right knee.  As such, a compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261 is inappropriate.  
Rather, a 10 percent rating is appropriately applied under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, based on non-
compensable limitation of motion of the knee with objective 
evidence of minimal degenerative changes.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the medical findings since discharge from 
service indicate that the veteran's degenerative arthritis of 
the right knee has remained minimal throughout the appeal 
period.  Moreover, the range of motion of the left knee has 
never been shown to be less than 0-130 degrees during the 
entire appeal period.  As noted hereinabove, based on the 
rating schedule for limitation of motion of the knee, this 
stated range of motion would not reflect a compensable loss 
of movement.  

As such, a 10 percent rating has been assigned based on 
minimal degenerative changes in the right knee.  

However, the Board must address whether the veteran's right 
knee disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  Based on the VA and private 
evaluations, the examiners have noted that the veteran had 
only minimal degenerative joint disease in the right knee.  
Moreover, the examiners did not note any instability, 
subluxation, swelling or fluid in the knees.  Only mild 
patellofemoral crepitus consistent with the demonstrated x-
ray findings of slight degenerative joint disease was noted.  
This disability picture, in the Board's opinion, is 
reflective of no more than mild functional loss of motion due 
to pain in the right knee.  

Furthermore, there was no evidence of damage of semilunar 
cartilage of either knee with frequent episodes of locking or 
joint effusion.  

Based on a review of the evidence in this case, the Board 
finds that an initial rating in excess of 10 percent for the 
service-connected post arthroscopic right knee surgery with 
minimal degenerative changes is not warranted.  The objective 
medical evidence shows findings consistent with mild 
disability of the right knee and the currently assigned 
rating of 10 percent.  The medical evidence of record does 
not show that a higher rating is warranted based on 
limitation of motion, functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  

In this regard, the Board notes that the veteran's private 
doctor believes that the veteran suffers from severe 
dysfunction due to the right knee disability.  However, he 
also noted that the veteran had only minor tenderness, no 
effusion, and good range of motion.  Although the private 
doctor pointed out that examination of the veteran's right 
knee revealed mild opening with valgus stress of the right 
knee and measurable quadriceps atrophy of the right compared 
to the left, the VA examiner noted that the veteran did not 
appear to be in significant distress, that the pain 
associated with the right knee appeared to be mild, and 
functional limitation associated with the service-connected 
right knee disability appeared to be minimal.  

An evaluation of 10 percent for minimal degenerative changes 
in the right knee is appropriate pursuant to Diagnostic Code 
5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59 in light of the 
veteran's painful and weakened motion shown to be of a 
noncompensable degree.  Furthermore, the preponderance of the 
evidence is against a compensable evaluation for disability 
rated on the basis of any instability or recurrent 
subluxation of the knees pursuant to Diagnostic Code 5257 or 
a separate compensable evaluation for disability rated on the 
basis of removal of semilunar cartilage pursuant to 
Diagnostic Code 5259.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected status 
post arthroscopic right knee surgery with minimal 
degenerative changes, as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.

As such, the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for the service-
connected post arthroscopic right knee surgery with minimal 
degenerative changes, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial rating in excess of 10 percent for the service-
connected post arthroscopic right knee surgery with minimal 
degenerative changes is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


